Citation Nr: 0003881
Decision Date: 02/15/00	Archive Date: 09/08/00

DOCKET NO. 94-39 007               DATE FEB 15, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUES

Whether new and material evidence has been received to reopen
claims for service connection for hearing loss and tinnitus.

REPRESENTATION

Appellant represented by: AMVETS

ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The veteran served on active duty from March 1943 until March 1946.

This appeal comes before the Department of Veterans Affairs (VA)
Board of Veterans' Appeals (Board) from a rating decision of April
1993 of the Los Angeles, California Regional Office (RO) which
declined to reopen the claim for service connection for an ear
disability.

This case was remanded by a decision of the Board dated in July
1996 and is once again before the signatory Member for appropriate
disposition.

FINDINGS OF FACT

1. The RO denied service connection for ear disability in a rating
decision of April 1946 and the veteran did not timely appeal the
determination.

2. Evidence received since the April 1946 determination by the RO
is cumulative or redundant of evidence previously considered, and
the additional evidence by itself or in connection with evidence
previously assembled, is not so significant that it must be
considered in order to fairly decide the merits of the claim.

CONCLUSIONS OF LAW

1. The RO's unappealed April 1946 rating decision which denied
service connection for ear disability is final. 38 U.S.C.A. 7105
(West 1991); 38 C.F.R. 3.104(a), 20.302, 20.1103 (1999).

2. The evidence received since the final April 1946 rating decision
is not new and material to reopen the veteran's claims for service
connection for hearing loss and tinnitus. 38 U.S.C.A. 5108, 7105
(West 1991); 38 C.F.R. 3.156 (1999).

- 2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he sustained trauma to his ears in
service as the result of a very close range mortar explosions as
well as sand being blown in them while serving on Iwo Jima in 1943.
He asserts that he was treated for his complaints of aching pain at
that time whereupon a medic placed oil that was too hot in his ears
resulting in additional injury. It is maintained that he has had
ringing of the ears since that time as well as hearing loss for
which service connection should now be granted by the Board.

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by wartime service. 38
U.S.C.A. 1110 (West 1991). Service connection may be granted for
any disease diagnosed after discharge, when all the evidence,
including that pertinent to service, establishes that the disease
was incurred in service or aggravated by service. 38 C.F.R.
3.303(d), 3.306 (1999).

In the present case, a claim for service connection for ear
disability was initially denied by the RO in April 1946. Notice of
the determination, and the veteran's appellate rights, were issued
to the veteran and his representative that same month. The veteran
did not file an appeal; and this decision is considered final,
except that the claim may be reopened if new and material evidence
is submitted. 38 U.S.C.A. 5108, 7105; Evans v. Brown, 9 Vet. App.
273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). "New and
material evidence" means evidence not previously submitted which
bears directly and substantially upon the specific matter under
consideration, which is neither cumulative nor redundant, and which
by itself or in connection with evidence previously assembled is so
significant that it must be considered in order to fairly decide
the merits of the claim. 38 C.F.R. 3.156(a); Hodge v. West, 155
F.3rd 1356 (Fed.Cir. 1998)

The record reflects that when the RO denied the claim of service
connection for ear disability in April 1946, the veteran's service
medical records showed no complaints or treatment for such
symptoms. Upon examination in March 1946 for release from active
duty, hearing in both ears were determined to be within normal
limits and it

- 3 -

was indicated that the veteran had no ear disease or defects. No
post-service clinical reports were of record. Service connection
for ear trouble was subsequently denied by the RO in April 1946 on
the basis that no ear disability was shown by the evidence of
record.

Evidence received since the April 1946 RO decision includes
extensive private and employer-related medical records dating from
1974 which show treatment for numerous complaints and disorders not
pertinent to this appeal. A report of an audiogram by Union Carbide
in June 1979 provided findings indicative of bilateral hearing loss
disability for VA purposes. Medical history was obtained from the
veteran at that time wherein he indicated that he had not been
exposed to any gunfire or loud noises, or had ever had an ear
infection. He affirmatively stated that he had worked at a very
noisy job as a miner for 14 years, and noted that he had ringing in
the right ear. It was noted that both ear drums were visible, that
no perforation or pathology was present, and that both ear drums
were normal. A report of an audiogram by Union Carbide Corporation
in March 1982 reveals the veteran complained of noise in his ears
which was "service connected," that he had had ear infections as a
child, and had had a head injury as the result of ice skating when
he was younger. He denied he presently had a noisy job, and noted
a prior noisy job as a miner.

The veteran was afforded a VA ear, nose and throat (ENT)
examination for compensation and pension purposes in January 1994
whereupon he rendered a history of exposure to mortar fire
exploding all around him and ears filled with sand in 1945. He
stated that his ears had been cleaned with oil in sick bay. The
veteran related that he had developed ringing in both ears and that
the condition had persisted until the present. Examination
disclosed scarring and dullness of both tympanic membranes with wax
in the right ear. A diagnosis of bilateral high frequency
sensorineural hearing loss with constant tinnitus in the right ear
was rendered.

4 -

The Board finds in this instance that while all of the post-service
clinical evidence dating from 1974 is new insofar as it was not
considered by the RO in the rating decision of 1946. However, such
evidence, considered in conjunction with the record as a whole, is
not material, as it does not relate to the basis for the prior
final denial. Specifically, the additional evidence, considered in
conjunction with the record as a whole, provides no medical support
that the veteran's current hearing loss or tinnitus was incurred in
service. Essentially, there is still no credible basis to find that
the veteran's current hearing loss and tinnitus are of service
onset as such conditions were not clinically diagnosed until many
years after service discharge, and have not been related to service
by credible competent evidence. See 38 U.S.C.A. 1110, 1154 (West
1991), 38 C.F.R. 3.303 (1999). Consequently, the additional
clinical and other evidentiary information which has been generated
since the April 1946 decision is not so significant that it must be
considered in order to fairly decide the merits of the claim.
Accordingly, the Board concludes that the proffered evidence is not
new and material and does not provide a basis to reopen this claim.
38 U.S.C.A. 5108; 38 C.F.R. 3.156(a). The pertinent newly submitted
medical records only show that diagnoses of ear disability were
rendered many years after service discharge without evidence of any
medical link to service. See Cox v. Brown, 5 Vet.App. 95 (1993).

As well, the Board has carefully noted the statements presented by
the veteran attesting to the circumstances of ear injury in service
and continuing ear disability after separation from active duty.
However, such statements are not new as they are duplicative of
assertions made that he had ear trouble which were essentially of
record at the time of the prior final denial of the claim for
service connection in April 1946. See Reid v. Derwinski, 2 Vet.
App. 312 (1992). The record in this instance reflects that none of
the appellant's medical providers in the record has proposed any
link between service and the onset hearing loss or tinnitus, nor
has it been shown that such disabilities were present shortly after
discharge from active duty. Consequently, there is no competent
medical evidence of record which establishes a nexus relationship
between current ear disability and service. See Caluza v. Brown, 7
Vet. App. 498 (1995). The appellant's opinion in this matter is

5 -

not competent evidence of the required nexus. See also Heuer v.
Brown, 7 Vet. App. 379, 384 (1995.

The Board views its discussion as sufficient to inform the veteran
of the elements necessary to reopen his claim for service
connection for ear disability, including hearing loss and tinnitus,
and an explanation as to why his current attempt to reopen the
claim must fail. See Graves v. Brown, 9 Vet. App. 172, 173 (1996);
Robinette, 8 Vet. App. 69, 77-78 (1995).

ORDER

New and material evidence having not been submitted to reopen the
claim of entitlement to service connection for an ear disability,
the benefit sought on appeal is denied.

U. R. POWELL 
Member, Board of Veterans' Appeals

6 -



